DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (U.S. Patent Application Publication Number 2014/0096132), Banginwar et al. (“Banginwar”) (U.S. Patent Application Publication Number 2016/0364341), and Chapman et al. (“Chapman”) (U.S. Patent Application Publication Number 2013/0191849).
Regarding Claims 1, 8, and 15, Wang discloses a computer-implemented method, comprising: 
performing a secure boot of a host system (paragraph 0018); 
verifying that an operating system (OS) and one or more drivers including an accelerator driver (Figure 2, item 206) associated with a data processing (DP) accelerator (Figure 1, item 108/Figure 2, item 208, paragraph 0013) is provided by a trusted source (paragraph 0018; i.e., it is unclear as to what a “trusted” source is relative to [in other words, what makes something “trusted”], and therefore the computing device 100 is equivalent to the claimed feature);
launching the accelerator driver within the OS (paragraph 0018); 
generating an environment (Figure 2, item 200) associated with one or more processors (Figure 1, item 102) of the host system (paragraph 0016);
wherein the host system allows the DP accelerator to only access certain memory blocks of the host system (paragraph 0019; i.e., the host reserves only one page of memory for the memory mapped I/O of the accelerator 208); and 
launching the application (Figure 2, item 202) and the runtime library (Figure 2, item 204) within the environment, wherein the application communicates with the DP accelerator via the runtime library and the accelerator driver (paragraph 0017).
Wang does not expressly disclose wherein the secure boot is performed using a security module;
wherein the environment is a trusted execution environment (TEE) that is generated to protect an application and a runtime library from data intrusions; and 
wherein the runtime library provides a predetermined set of kernels to be launched by the application to perform a task by the DP accelerator.
In the same field of endeavor (e.g., secure application execution techniques), Banginwar teaches wherein the secure boot is performed using a security module (Figure 1, item 180, paragraph 0037); and
wherein the environment is a trusted execution environment (TEE) that is generated to protect an application (Figure 1, item 120) and a runtime library (Figure 1, item 122, paragraph 0041; i.e., a Platform Protection Technology library) from data intrusions (paragraph 0040).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Banginwar’s teachings of secure application execution techniques with the teachings of Wang, for the purpose of enhancing the security of the computer system.
Also in the same field of endeavor (e.g., secure application execution techniques), Chapman teaches wherein the runtime library (Figure 2, item 108) provides a predetermined set of kernels (Figure 2, item 124) to be launched by the application to perform a task by the DP accelerator (Figure 2, item 104, paragraph 0012).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chapman’s teachings of secure application execution techniques with the teachings of Wang, for the purpose of allowing the system flexibility in running tasks by the accelerator (i.e., because multiple kernels rather than a single kernel are used).

Regarding Claims 2, 9, and 16, Wang discloses wherein the application and the runtime library are statically linked and launched together (paragraph 0017).

Regarding Claims 3, 10, and 17, Banginwar teaches wherein the runtime library is launched in the TEE, and after the runtime library is launched, the application is dynamically loaded for launching (paragraph 0041; i.e., the trusted application 120 is linked against an existing trusted library 122).

Regarding Claims 4, 11, and 18, Wang discloses launching other applications on the host machine which are memory safe applications (paragraph 0021).

Regarding Claims 5, 12, and 19, Wang discloses wherein the memory safe applications are implemented by one or more memory safe programming languages (paragraph 0017; i.e., JavaScript).

Regarding Claims 7, 14, and 21, Banginwar teaches hardening the application and the runtime library running in the TEE with side channel free algorithms to defend against cache-based side channel attacks (paragraph 0040; i.e., the examiner takes Official Notice that counteracting side channel attacks by using side channel algorithms is known in the art).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for running a predetermined set of kernels by an accelerator.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186